Per Curiam.
A petition for certification having been submitted to this Court and it appearing that the trial court found that Sarah Young is mentally incompetent to decide *579■whether to undergo an amputation of her leg and the Court being of the view that such finding is supported by the record and on that basis.
It is as of this date ordered that the petition for certification is hereby granted (62 N. J. 187)
It is further ordered that the judgment appointing Emma Jayne Dinkins as guardian for Sarah Young with the right to consent to such amputation is hereby affirmed.
For affirmance — Chief Justice Wbintbaub and Justices Jacobs, Hall and Mountain and Judges Coneoed and Sullivan — 6.
Opposed — None.